          Case 5:18-cv-00555-XR Document 55 Filed 05/15/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


HOLCOMBE ET AL                              §              CASE NO.: 5:18-CV-00555-XR
                                            §
                                            §
V.                                          §
                                            §
                                            §
UNITED STATES OF AMERICA                    §


              NOTICE OF ENTRY OF APPEARANCE OF COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

      Now comes George LeGrand and hereby gives Notice of his Entry of Appearance of
Counsel on behalf of KATI WALL.



                                            Respectfully submitted,

                                            /s/ George LeGrand
                                            _______________________
                                            George LeGrand
                                            Attorney at Law
                                            2511 North St. Mary’s Street
                                            San Antonio, Texas. 78212
                                            (210)733-9439
                                            (210)735-3542
                                            State Bar No. 12171450

                              CERTIFICATE OF SERVICE

I hereby certify that on the 15th day of May, 2019, I electronically filed the foregoing Notice
using the CM/ECF system which will send notification of such filing to the following attorneys
who are known to represent the United States:

Clayton R. Diedrichs
U.S. Attorney’s Office
clayton.diedrichs@usdoj.gov
         Case 5:18-cv-00555-XR Document 55 Filed 05/15/19 Page 2 of 2



James Edward Dingivan
U.S. Attorney’s Office
james.dingivan@usdoj.gov

James F. Gilligan
U.S. Attorney’s Office
jim.gilligan@usdoj.gov

Paul D. Stern
U.S. Attorney’s Office
paul.david.stern@usdoj.gov


                                    /s/ George LeGrand
                                    ________________________
                                    George LeGrand
